IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA19-966

                              Filed: 15 September 2020

Davie County, Nos. 17 J 43-47

In re: C.M., K.S., J.S., M.A.S., and K.S.




      Appeal by respondent from order entered 13 May 2019 by Judge Wayne

Michael in Davie County District Court. Heard in the Court of Appeals 10 June 2020.


      Holly M. Groce for petitioner-appellee Davie County Department of Social
      Services.

      Garron T. Michael, Esq., for respondent-appellant mother.

      Matthew D. Wunsche for appellee guardian ad litem.


      YOUNG, Judge.


      Where the trial court’s findings were supported by competent evidence, they

are conclusive on appeal, notwithstanding contradictory evidence in the record.

Where a portion of a finding was not supported by evidence, but did not impact the

ultimate determination of the court, it was not error. Where the trial court’s findings

addressed the substance of statutory requirements, they complied with statute and

were not erroneous.    Where the unchallenged findings showed that mother had not

made adequate progress with her DSS plan and was unable to provide supervision
                              IN RE: C.M., K.S., J.S., M.A.S., K.S.

                                        Opinion of the Court



during visits, the trial court did not abuse its discretion in terminating visitation. We

affirm.

                           I. Factual and Procedural Background

       On 28 September 2017, the Davie County Department of Social Services (DSS)

filed petitions with respect to five juveniles (the juveniles), C.M., K.S., J.S., M.A.S.,

and K.S.,1 alleging that they were abused, neglected, and dependent. Specifically,

DSS attached an exhibit outlining various bruises or descriptions of assault with

regard to each child. The exhibit further noted that the mother of the juveniles has

other children who were removed from her care by the state of Pennsylvania, that

her live-in boyfriend has other children but does not have custody of them, that C.M.’s

father’s location is unknown but he is believed to be homeless in South Carolina, that

the father of the remaining four children is also homeless in South Carolina, and that

since 2017 the family has had eight open child protective services cases in three

states. On 28 September 2017, the trial court entered an order for nonsecure custody

of the juveniles.

       The matter proceeded for two years and through multiple permanency

planning hearings. On 13 May 2019, the trial court entered the latest order on review

and permanency planning in this case. As a preliminary matter, the trial court noted

that visitation with the three oldest of the juveniles had ceased as well, and that


       1Pseudonyms are used for ease of reading and to protect the privacy of the juveniles. Likewise,
the mother of the juveniles will be referred to simply as “mother.”

                                                -2-
                         IN RE: C.M., K.S., J.S., M.A.S., K.S.

                                  Opinion of the Court



visitation only continued with the two youngest children, M.A.S. and K.S. The court

found that mother expressed a desire to reunify only with the two youngest children,

as the needs of the three older children were more than she could provide; the court

declined to entertain this suggestion. The court further found that mother made only

limited progress since the prior court hearing, that a parenting assessment found

that she could not be a primary caregiver without intensive assistance, that mother

often appeared overwhelmed or stressed, and that she lacked family or other

caregiving supports. The court ultimately concluded that while DSS had exercised

reasonable efforts towards reunification, reunification was not in the best interests

of the juveniles, and returning the juveniles home within a reasonable period of time

was not possible. The court therefore ordered that the juveniles would remain in DSS

custody, that the permanent plan would be a primary plan of adoption with a

secondary plan of guardianship, and that DSS was relieved of all reunification efforts.

The court further ordered that mother would have one last visit with K.S., M.A.S.,

and K.S., but that visits with the other two children would remain ceased.

      Mother appeals.

                            II. Cessation of Reunification

      In her first argument, mother contends that the trial court erred in ceasing

reunification efforts. We disagree.

                               A. Standard of Review



                                         -3-
                          IN RE: C.M., K.S., J.S., M.A.S., K.S.

                                   Opinion of the Court



      “This Court reviews an order that ceases reunification efforts to determine

whether the trial court made appropriate findings, whether the findings are based

upon credible evidence, whether the findings of fact support the trial court’s

conclusions, and whether the trial court abused its discretion with respect to

disposition.” In re C.M., 183 N.C. App. 207, 213, 644 S.E.2d 588, 594 (2007).

                                      B. Analysis

      Mother correctly notes that the trial court ceased all reunification efforts with

her and ordered adoption as the primary plan and guardianship for the secondary

plan for the juveniles. She also correctly notes that, should a trial court order an end

to attempts at reunification, it must make findings that reunification efforts would

be clearly unsuccessful or inconsistent with a juvenile’s health or safety. N.C. Gen.

Stat. § 7B-906.2(b) (2019). Mother contends, however, that neither the evidence nor

the findings of fact support such a determination.

      First, mother contends that the order contains multiple findings unsupported

by the evidence. In support of this position, she notes the existence of contradictory

evidence. For example, with regard to finding of fact 7, in which the trial court found

that mother “made limited progress” in her case plan, mother argues that she

“completed significant portions of her case plan, including making progress with

parenting her youngest two children[.]” Likewise, she challenges finding of fact 12,

in which the trial court found that mother “has not demonstrated appreciable



                                          -4-
                          IN RE: C.M., K.S., J.S., M.A.S., K.S.

                                   Opinion of the Court



progress in demonstrating her ability to parent the children[,]” and which she claims

is contradicted by other evidence; and finding of fact 26, in which the trial court found

that it “is not possible for the children to be returned home within a reasonable period

of time[,]” and which she claims does not apply to all of the juveniles.

      However, there is a difference between arguing that there is no evidence to

support a finding by the trial court, and arguing that there is evidence which

contradicts that finding. In a nonjury proceeding such as this, the findings of fact

“are conclusive on appeal when supported by any competent evidence, even if the

evidence could sustain contrary findings.” Matter of Norris, 65 N.C. App. 269, 275,

310 S.E.2d 25, 29 (1983). These three findings – findings of fact 7, 12, and 26 – are

supported by evidence in the record. Kim Brown (Brown), social worker assigned to

the instant case, specifically testified that mother “attempted but has not been able

to show that she can obtain and maintain information or parent these children in a

safe environment.” Because these findings are supported by evidence in the record,

notwithstanding any evidence to the contrary, we hold that the trial court did not

abuse its discretion in entering them.

      Mother also takes issue with finding of fact 8, in which the trial court found

that “DSS did not have a release to track her progress [in therapy] and is unable to

determine if Respondent Mother began to make progress in this area.”             Mother

correctly notes that Brown testified that DSS did, in fact, receive releases to examine



                                          -5-
                          IN RE: C.M., K.S., J.S., M.A.S., K.S.

                                   Opinion of the Court



mother’s mental health records. This portion of finding of fact 8 is therefore in error.

However, even setting this finding aside, there were still ample unchallenged

findings to support the trial court’s conclusion. These unchallenged findings are

presumed supported by competent evidence, and binding on appeal. Koufman v.

Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991). Accordingly, even though a

portion of finding of fact 8 is erroneous, it does not impact the trial court’s ultimate

determination.

      Having challenged the evidentiary bases for the trial court’s findings, mother

next argues that the trial court failed to make the requisite findings pursuant to N.C.

Gen. Stat. § 7B-906.2(b).      That statute specifically requires that, in ceasing

reunification, a trial court must make findings pursuant to N.C. Gen. Stat. § 7B-

901(c) (2019), concerning findings to be made at an initial dispositional hearing;

findings pursuant to N.C. Gen. Stat. § 7B-906.1(d)(3) (2019), concerning hearings to

be made at every permanency planning hearing; or findings “that reunification efforts

clearly would be unsuccessful or would be inconsistent with the juvenile’s health or

safety.” N.C. Gen. Stat. § 7B-906.2(b).

      The trial court did conclude, although such conclusion is more accurately an

ultimate finding of fact, that returning to mother’s home “is not in the best interest

of the minor children at this time, and is contrary to the health, safety, and welfare




                                          -6-
                          IN RE: C.M., K.S., J.S., M.A.S., K.S.

                                   Opinion of the Court



of the children.” This would appear to be a finding that reunification would be

inconsistent with the juveniles’ health and safety.

      However, even assuming arguendo that the trial court did not use the precise

language of the statute, this is not fatal. Our Supreme Court has held that “[t]he

trial court’s written findings must address the statute’s concerns, but need not quote

its exact language.” In re L.M.T., 367 N.C. 165, 168, 752 S.E.2d 453, 455 (2013).

Rather, we need only consider “whether the trial court's findings of fact address the

substance of the statutory requirements.” Id. at 166, 752 S.E.2d 454.

      Here, there are abundant findings to support this ultimate determination. In

addition to the trial court’s specific finding that return to mother’s home “is contrary

to the health, safety, and welfare of the children[,]” the trial court found that mother

sporadically attended her therapy sessions, that visits with the children are chaotic

and the children do not listen, that an expert opined that mother could not be primary

caregiver without intensive assistance, that mother lacks support systems to aid her

in caregiving, that mother has been unable to provide necessary supervision and

direction during visits, that one of the juveniles has admitted in therapy the neglect

she suffered while living with mother, and that multiple juveniles suffer

developmental or academic delays.        These findings or portions of findings are

unchallenged by mother, and binding on appeal. Koufman, 330 N.C. at 97, 408 S.E.2d

at 731.   Taken together, these findings “address the substance of the statutory



                                          -7-
                          IN RE: C.M., K.S., J.S., M.A.S., K.S.

                                   Opinion of the Court



requirements” by showing the neglect the juveniles suffered while in mother’s care,

along with its ongoing impact, and mother’s inability to remedy those conditions,

including her inability to supervise during visits and her failure to consistently attend

therapies. This evidence therefore shows that reunification would be inconsistent

with the juveniles’ health or safety, even if it is not explicitly stated as such. Because

the trial court’s findings “address the substance of the statutory requirements,” we

hold that the court’s failure to use the precise language of statute was not fatal, and

that the court did not err in making its ultimate finding.

                                     III. Visitation

      In her second argument, mother contends that the trial court erred in

terminating visitation. We disagree.

                                 A. Standard of Review

      “This Court reviews the trial court's dispositional orders of visitation for an

abuse of discretion.” In re C.M., 183 N.C. App. 207, 215, 644 S.E.2d 588, 595 (2007).

“A trial court may be reversed for abuse of discretion only upon a showing that its

actions are manifestly unsupported by reason . . . [or] upon a showing that [the trial

court’s decision] was so arbitrary that it could not have been the result of a reasoned

decision.” White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985).

                                      B. Analysis




                                          -8-
                         IN RE: C.M., K.S., J.S., M.A.S., K.S.

                                  Opinion of the Court



      Mother argues that the trial court, in terminating visitation, failed to consider

whether continued visits with the juveniles would be in their best interest. Rather,

she claims, the trial court “erroneously overlooked” progress mother had allegedly

made in visitation with the two youngest children, and argues that the termination

of visitation was therefore an abuse of discretion.

      Once more, mother attempts to offer contradictory evidence to suggest that the

trial court’s findings are unsupported. As we have held above, however, there is

competent evidence in the record to support those findings, notwithstanding evidence

to the contrary, and they are therefore conclusive on appeal.

      Moreover, notwithstanding mother’s arguments, the trial court’s actions were

in compliance with statutory mandate and case law. For example, this Court has

held that, where a parent showed a lack of progress with DSS in parenting a minor

child, the termination of visitation “is supported by the findings and the evidence,

and the ruling is the result of a reasoned decision.” C.M., 183 N.C. App. at 215, 644

S.E.2d at 595. In the instant case, as in C.M., there were ample findings that mother

had not completed adequate progress in her case plan, and was continuing to have

difficulty parenting the juveniles. The court specifically found that mother’s visits

with the remaining two children are “chaotic and the children do not listen[,]” that

mother “has difficulty putting rules into place during visits and maintaining order[,]”

and that mother “has not been able to provide [a necessary] level of supervision



                                         -9-
                         IN RE: C.M., K.S., J.S., M.A.S., K.S.

                                  Opinion of the Court



during visits.” These findings or portions of findings are unchallenged by mother,

and binding on appeal. Koufman, 330 N.C. at 97, 408 S.E.2d at 731. Taken together,

they support a finding that visitation is not in the juveniles’ best interests.

Accordingly, we hold that the trial court did not abuse its discretion in terminating

visitation.

       AFFIRMED.

       Judge DILLON concurs.

       Judge ARROWOOD dissents in separate opinion.




                                         - 10 -
 No. COA19-966 – In re: C.M., K.S., J.S., M.A.S., K.S.


      ARROOWOOD, Judge, dissenting.


      I respectfully dissent. In pertinent part, N.C. Gen Stat. § 7B-906.2(b) (2019)

provides that, “At any permanency planning hearing, the court shall adopt

concurrent permanent plans and shall identify the primary plan and the secondary

plan. Reunification shall be a primary or secondary plan unless . . . the court makes

written findings that reunification efforts clearly would be unsuccessful or would be

inconsistent with the juvenile’s health or safety.”    N.C. Gen Stat. § 7B-906.2(b)

(emphasis added). While it is true that a permanency planning order need not

contain a verbatim recitation of this language, it must be apparent from the order

itself that the court considered whether reunification would be futile or inconsistent

with the juvenile’s health safety and need for a permanent home. In re L.M.T., 367

N.C. 165, 167-68, 752 S.E.2d 453, 455 (2013) (interpreting similar language of

mandate in N.C. Gen. Stat. § 7B-507(b) (2019)).

      In the present case, the trial court’s permanency planning order does not

contain a single reference to N.C. Gen. Stat. § 7B-906.2(b), the controlling statute. In

addition, a review of the order’s conclusions of law 2, 5, and 6 makes clear that the

trial court based its ultimate decision to end all reunification efforts on its

determination that it was not in the best interest of the children to be returned to the

mother at the present time. I see no conclusion of law in the order from which I can

deduce that the trial court conducted the appropriate analysis required by N.C. Gen.
                        IN RE: C.M., K.S., J.S., M.A.S., K.S.

                                Arrowood, J., dissenting



Stat. § 7B-906.2(b). Thus, I would vacate the order and remand to the trial court for

further proceedings.




                                           2